DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12th, 2021 has been entered.

Response to Amendment
Applicant's amendment filed October 12th, 2021 have been entered. Claims 1-3 and 19-20 have been amended. 
The Section 102/103 rejections made in the Office action mailed July 12th, 2021 have been withdrawn due to Applicant’s amendment and the Examiner’s amendment as recited below.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christian Best on October 27th, 2021.

The application has been amended as follows: 

1.	An absorbent article comprising:
	a central lateral axis;

	a topsheet that is liquid permeable, apertured, and nonwoven;
	a backsheet that is liquid impermeable; and
	an absorbent core disposed at least partially intermediate the topsheet and the backsheet;
	the absorbent article having a length along the central longitudinal axis;
	the absorbent article having a width along the central lateral axis;
	wherein the topsheet comprises a grid of apertures formed by a first plurality of rows of apertures extending in a first direction and a second plurality of rows extending in a second direction, wherein the rows of apertures of the first and second plurality of rows are uniformly spaced, the grid of apertures comprising repeat units, with each repeat unit being defined between (i) centerlines of two adjacent rows of the first plurality of rows, and (ii) centerlines of two adjacent rows of the second plurality of rows that intersect respective ones of the centerlines of the two adjacent rows of the first plurality of rows, wherein the intersections of the centerlines of rows of the first plurality of rows and the centerlines of rows of the second plurality of rows do not comprise an aperture;
	wherein each aperture of the first and second plurality of rows comprises a major axis and a minor axis shorter than the major axis, the major axis of all apertures in the first plurality of rows having a first orientation and the major axis of all apertures in the second plurality of rows having a second orientation that is different from the first orientation;

	wherein each of the repeat units is substantially the same, and each of the repeat units comprises a central region comprising first apertures and a defined space between the central region and bordering apertures of the adjacent rows of apertures, and wherein the first apertures in each central region are positioned to form a shape of an equity element; and
	wherein the repeat units repeat at least along the width of the absorbent article;
	wherein the repeat units have a repeat unit length defined between adjacent intersections of the centerlines of the first and second plurality of rows parallel to the central longitudinal axis of the absorbent article, a repeat unit width defined between adjacent intersections of the centerlines of the first and second plurality of rows parallel to the central lateral axis of the absorbent article, and a repeat unit area in a range of about 730 mm2 to 1,400 mm2.

 along the width of the absorbent article between about 3 and about 7 times and repeat along the length of the absorbent article between about 4 to about 18 times

14.	The absorbent article of Claim 1, wherein the topsheet is multilayered comprising a first layer on a wearer-facing surface of the absorbent article[[,]] and disposed between the first layer and the absorbent core.

19. (Cancelled)

20. (Cancelled)

21. (New) The absorbent article of Claim 8, wherein the shape of the equity element is not the same as the shape defined by the bordering apertures.

22. (New) The absorbent article of Claim 1, wherein the repeat units repeat along the width of the absorbent article between about 3 and about 5 times and repeat along the length of the article between about 5 and about 12 times, and wherein a total number of repeat units is between about 35 to about 180, and
	wherein at least a majority of the repeat units have a repeat unit area in a range of about 1,100 mm2 to about 1,400 mm2.

Reasons for Examiner’s Amendment
Regarding Aritzi:
It is unclear how claim 1 differentiated from Figs. 93, 95, 96, and 97 of Aritzi as argued.
However, the claimed aspect of “wherein the intersections of the centerlines of rows of the first plurality of rows and the centerlines of rows of the second plurality of rows do not comprise an aperture” with respect to claim 19 was successfully argued.

Regarding claim 19 and Bezier et al. (U.S. Patent No. 5731,061):
Bezier substantially teaches claim 19 by comprising a topsheet of an absorbent article such as a sanitary napkin, having a grid of intersecting first and second rows of apertures forming repeat 
However, the area of the formed repeat unit (calculated as a square using the side lengths as estimated above) is not prima facie obviously near or overlapping with the claimed repeat unit area range as recited in claim 1.

The closest prior art reference is U.S. Pub. No. 2016/0136015 A1 [Fig. 11], but ‘015 is not available as 102(a)(1) prior art.

Therefore, the combination of the features of a modified claim 1 and a portion of claim 19 form an absorbent article not previously taught or suggested in the prior art.

Allowable Subject Matter
Claims 1-18 & 21-22 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art and reasons for allowance are as recited above.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been cited in the attached PTO-892.
 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 2nd, 2021